 626
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 72
 
Pilsen Wellness Center 
and
 
Chicago Alliance of Cha
r-
ter Teachers and Staff, IFT, AFT, AFL

CIO.  
Case 13

RM

001770
 
March 8
, 2013
 
DECISION ON REVIEW A
ND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 
This case involves a petition for an election among
 
teachers working at a public charter school in Chicago, 
Illinois.  The issue is whether a private, nonprofit educ
a-
tional services corporation that employs the teachers and 
provides them to the charter school is a political subdiv
i-
sion of the State of Illi
nois within the meaning of Section 
2(2) of the National Labor Relations Act and therefore 

1
  
Pilsen Wellness 
Center (Pilsen), the nonprofit corporation that employs 
the teachers, asserts that it is not a political subdi
vision 

filed an election petition with the Board.  The Union, 
which seeks to represent the teachers under Illinois state 
law, argues that the Board lacks jurisdiction.
 
Whether an employing entity 
is a political subdivision 
within the meaning of Section 2(2) of the Act is dete
r-

discussed in 
NLRB v. Natural Gas Utility District of 
Hawkins County
, 402 U.S. 600 (1971) (
Hawkins Cou
n
ty
 
test)
.  
Under
 
that test, an entity may be considered a p
o-
litical subdivision if it is either (1) created d
i
rectly by the 
S
tate so as to constitute a department or administr
a
tive 
arm of the G
overnment or (2) administered by individ
u-
als who are responsible to public offi
cials or to the ge
n-
eral electorate.  Id. at 604

605.  Here, the Regional D
i-
rector for Region 13 found that Pilsen is a political su
b-
division under the second prong of the 
Hawkins County 
test.  The parties filed briefs on review.
2
 
On December 14, 2012, we i
ssued our decision in 
Ch
i-
cago Mathematics & Science Academy Charter School
, 
Inc
., 359 NLRB 
455
 
(
Chicago Mathematics
), in which 
we applied the principles of 
Hawkins County
 
and found 
that a nonprofit corporation that established and operated 
a public charter
 
school in Chicago was not a political 
su
b
division of the State of Illinois under either prong of 
the 
Hawkins County
 
test.  Unlike 
Chicago Mathematics
, 
which involved a charter school itself, the present co
n-
troversy is one step removed: it concerns a priva
te co
m-
                                        
        
 
1
 

n-
clude any State or political subdivision thereof.
 
2
 
The Regiona
l Director found that Pilsen is not a political subdiv
i-
sion under the first prong of the 
Hawkins County
 
test because it was not 
created directly by the State of Illinois.  No party requested review of 
that finding.
 
pany that has contracted with a charter school to provide 
teaching staff and other educational services.
 
Having carefully considered the entire record, inclu
d-
ing the briefs on review, and applying Chicago Math
e-
matics, we find, contrary to the Regiona
l Director, that 
Pilsen, the nonprofit corporation that employs the public 

the State of Illinois.  We find, instead, that Pilsen is an 

Act, an

Accordingly, we reinstate the petition and remand this 
case to the Regional Director for further processing.
 
Background
 
On September 20, 2010, Chicago Alliance of Charter 
Teachers and Staff, IFT, AFT, AFL

C
IO (the Union), 
filed a petition with the Illinois Educational Labor Rel
a-
tions Board seeking to represent teachers employed by 
Pilsen at a public charter school.  On October 22, 2010, 
Pilsen filed the present petition with the National Labor 
Relations Boar
d.
 
On January 3, 2011, the Regional Director for Region 

i-
tion for the reasons stated above.  Thereafter, Pilsen filed 

On October 12, 2011, the 
Board granted review.  Pilsen 
and the Union filed briefs on review.
 
Facts
 

 
Pilsen is a private, nonprofit corporation established in 
1975 by a group of individuals to serve as a community
-
based human services organization.
  
It provides mental 
health and preventive health services, substance abuse 
treatment, and alternative secondary education progra
m-
ming to under
-
resourced communities in Chicago.  Pi
l-

president (also t
he chief executive officer), who r
e
ports 
to its board of directors.  The board fills vacancies by 
appointing board members as needed, and only the board 
may remove sitting board members.  No gover
n
ment 
entity or public official has the authority to appoint
 
or 

 
The Agreement Between Pilsen and YCCS
 
In December 2006, Pilsen entered into an Education 
Services Provider Agreement with Youth Connection 
Charter Schools (YCCS) to provide management and 
educational services for Lati
no Youth High School 
(LYHS).  YCCS is a private, nonprofit corporation that 
has a charter agreement with the Chicago Board of Ed
u-
cation (Chicago Board) to establish and operate public 
charter schools, such as LYHS, under the oversight of 
  
 
 
 
 
PILSEN WELLNESS CENT
ER
 
 
 
 
 
627
 
 
 
 
Chicago Public Sch
ools.
3
  
The agreement between Pilsen 
and YCCS expressly provides that Pilsen is an indepen
d-
ent contractor of YCCS, and that YCCS is not a joint 

 
 
The only connection 
that Pilsen has with any government agencies is through 
its
 
agreement with YCCS.
 

l-

by the Chicago Board or the State Board of Education 

curriculum proposa
l to ensure that it conformed to city 
and state educational requirements.  Pilsen also period
i-
cally submits information such as curriculum plans and 
attendance figures to YCCS.  The principal of LYHS is a 
Pilsen employee and reports directly to Cisneros.  
Pilsen 
alone may discipline or terminate the principal.  With the 
exception of two special education teachers, the teachers 
at LYHS are also Pilsen employees, and Pilsen alone 
may discipline or terminate them.
 
 
Pilsen determines the 

most of their benefits, and it co
n-

fund on their behalf.
4
  
It has its own employee policy 
manual, resolves work
-
related complaints and grievances 
on its own, and conducts its own employee training.
5
 
Pilsen does not directly receive any public moneys to 
operate LYHS; its funding to operate the charter school 
is derived solely through its agreement with YCCS.  
LYHS is located in a building that Pilsen owns; a su
m-
mary of the YCCS 2010 budget indicates th
at YCCS 

building.  Pilsen prepares an annual operating budget for 
LYHS that it submits to YCCS.  Pilsen also incurs e
x-

educational supplies, utilit
ies, and insurance, and it su
b-
mits an accounting of these expenses to YCCS.  YCCS 

from public sources.
 
As part of its agreement with YCCS, Pilsen agreed to 

Chicago 

city of Chicago laws, statutes, codes, and ordinances, 
including the Illinois Charter Schools Law and those 
laws, terms and provisions referenced in the Charter 
                                        
        
 
3
 
As we explained in 
Chicago Mathematics
,
 
Chicago Public Schools 
is a division of the Chicago Board and monitors public charter schools 
in Chicago.  See 359 NLRB 455, 457.  Our decision in 
Chicago Mat
h-
ematics 
provides detailed information about the operation of public 
charter schools in the State
 
of Illinois generally and Chicago in partic
u-
lar.  See id., slip op. at 1

2.
 
4
 
YCCS hired and set the salaries and benefits of the two special e
d-
ucation teachers.
 
5
 

k-
ground check conducted by Chi
cago Public Schools.
 
School Agreement between t
he Chicago Public Schools 

Pilsen if Pilsen is in default of any contractual provision, 

n-

YCCS i
s responsible for ensuring that Pilsen complies 
with the agreement and, as the charter holder, YCCS 
must periodically submit information regarding LYHS 
operations to Chicago Public Schools or to the Chicago 
or State Boards.  Pilsen itself does not submit a
ny info
r-
mation directly to these agencies.
 

 
Finding that Pilsen is administered by individuals who 
are responsible to public officials or to the general ele
c-
torate, the Regional Director concluded that Pilsen is a 
political 
subdivision of the State of Illinois under the 
second prong of the 
Hawkins County
 
test.  The Regional 
Director recognized that Pilsen has its own self
-
appointed governing body, but he examined additional 

the 

is administered by individuals who are in turn respons
i-

i-

the operation of LYH

and therefore comes from public sources;
6
 
(2) YCCS 
reimburses Pilsen for its expenses to operate LYHS, and 
YCCS is required to report those expenses to Chicago 
Public Schools; (3) Pilsen must comply with a multitude 
of loc
al, state, and federal laws and regulations, inclu
d-
ing Illinois laws requiring that LYHS teachers employed 
by Pilsen be certified, pass background checks, and pa
r-

Pilsen must comply with State and Ch
icago Public 
School requirements memorialized in its agreement with 
YCCS in order to operate LYHS as a charter school; and 
(5) YCCS cannot change its agreement with Pilsen wit
h-

n-
siderations, the Regional D
irector found that the State of 
Illinois considers both YCCS and Pilsen to be public 
entities in their operation of LYHS.
 
Contentions of the Parties
 
Pilsen argues that the Regional Director erred in fin
d-

s a 
                                        
        
 
6
 

submitted to Chicago Public Schools for review through YCCS and, 


ctor also found that although Pilsen does 
not directly transmit educational reports to Chicago Public Schools, 

a
go Public 
Schools through submissions that it receives from YCCS.
 
 628
 
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
 
 
 
political subdivision.  It contends that the determinative 
factor under the second prong of the 
Hawkins County
 
test 

directors comprises individuals who are responsible to 
public officials or to 
the general electorate.  Pilsen e
m-
phasizes that its board members are selected and r
e-
moved only by other board members, not by any public 
official, and that it is managed in all respects by its pres
i-

 
Pilsen contends that the Regional Director incorrectly 
disregarded the lack of evidence that its board members 
are responsible to public officials or to the general ele
c-
torate, and instead relied on factors that are not relevant 
to the second prong of the 
Hawkins County
 
test.  It fu
r-
ther argues that, in any event, the nonrelevant factors 
relied on by the Regional Director do not show that it is 
accountable to government agencies through its relatio
n-
ship with YCCS.  Pilsen emphasizes that it does not r
e-
ceive
 
funding directly from any public source; it is not 
required to submit any reports directly to any public 
agency; it independently makes its own personnel dec
i-
sions, including hiring, firing, disciplining, and setting 
most benefits for the petitioned
-
for c
harter school teac
h-
ers; and no government entity has any direct oversight of 
its operations.  Pilsen stresses that it is an independent 
management company that itself does not hold a charter 
to operate a school, and that its only connection with 
Chicago Pu
blic Schools is through its agreement with 
YCCS, the charter holder.  Pilsen also maintains that it 
must comply with State educational laws and school sy
s-
tem requirements only because of its agreement with 
YCCS, not because Pilsen itself is directly subjec
t to 
those laws or requirements.
 
In contrast, the Union contends that the Regional D
i-
rector properly found that Pilsen is a political subdiv
i-

directors is not appointed by or subject to removal by 
public 
officials, but argues that the selection and removal 

c-
tor to be considered under the second prong of the 
Ha
w-
kins County 
test.  The Union asserts that the Board typ
i-
cally considers whether an employer po
ssesses attributes 
commonly associated with public status, and that, in d
o-


e-


re show that Pilsen is accountable to Chicago 
Public Schools to such an extent that its board of dire
c-
tors is responsible to public officials or to the general 
electorate, and that Pilsen is therefore a political subdiv
i-
sion.
 
Analysis
 
In 
Chicago Mathematic
s
, 359 NLRB 
455, 462
, we e
x-
plained that in analyzing whether an entity is admini
s-
tered by individuals who are responsible to public off
i-
cials or to the general electorate under the second prong 
of the 
Hawkins County
 
test, the relevant inquiry is simply 
whe
ther a majority of the individuals who admi
n
ister the 
entity

the governing board and executive o
f
ficers

are 
appointed by and subject to removal by pu
b
lic officials.  

x
amines whether 
the composition, selection, and rem
oval of the members 


Where the appointment and removal of a majority of an 

i-
vate individuals

as op
posed to public officials

the 

s

(citations omitted).  Applying that analysis here, we have 
no difficulty concluding that Pilsen is not a political su
b-
division under Section 2(2) of the Act.
 
As stated 
above, Pilsen is a private, nonprofit corpor
a-
tion engaged in providing educational support services to 
public charter schools, and is not itself a public charter 
school.
7
  

board of directors and to whom the 
directors are accoun
t-

second
-


are appointed and subject to removal only by sitting 
members o
f the board, and not by public officials.  The 

t-
ed by its bylaws, and not by any State law, statute, or 
governmental regulation.  Given these undisputed facts, 

sponsible to pu
b-
lic officials in their capacity as board members, and 
therefore that Pilsen is not administered by individuals 
who are responsible to public officials or the general 

and we thus conclu
de that Pilsen is not a political subd
i-
vision under the second prong of the 
Hawkins County
 
test.
8
  
See id., slip op. at 9

10.
 
                                        
        
 
7
 
In this regard, Pi
lsen is similar to the private Michigan corporation 
that was engaged in the management of charter schools in 
Charter 
School Administration Services
, 353 NLRB 394 (2008) (
CSAS
).  In that 
decision, a two
-
member Board found that the corporation was not a 
poli
tical subdivision of the State of Michigan because the members of 
its governing board were not responsible to public officials or to the 
general electorate, inasmuch as they were not appointed by or subject to 
removal by public officials.  Id. at 397

398. 
 
In 
Chicago Mathematics
, 
we endorsed and adopted the reasoning of 
CSAS
.  See 
Chicago Math
e-
matics
, supra, slip op. at 462 fn. 20.
 
8
 

a-
tion of other factors is not necessary.  Id.  Here, in any 
case, such fa
c-
  
 
 
 
 
PILSEN WELLNESS CENT
ER
 
 
 
 
 
629
 
 
 
 
                                        
                                     
 
tors would only reinforce our conclusion that Pilsen is not a political 
subdivision.  As stated
 
above, Pilsen hires its own employees, esta
b-
lishes their pay and most of their benefits, and developed its own pe
r-

 
of directors retains control over Pi
l-

preparing its own operating budget.  Nor does Pilsen have any powers 
that are typically associated with public status.  For example, Pilsen 
does not 
have the power of eminent domain nor subpoena power, and it 
has no authority to assess or collect taxes or issue tax
-
exempt bonds.  
Pilsen does not receive funding directly from any public sources, does 
not submit education
-
related documents to Chicago Pu
b
lic Schools, and 
is monitored for compliance with its Education Services Provider 
Agreement only by YCCS.  Pilsen is not a party to the charter agre
e-
ment between YCCS and the Chicago Board, and, accor
d
ingly, is not 
subject to the extensive compliance and r
eporting requirements to 
which YCCS, as the charter holder, is subject.  In sum, Pilsen is simply 
Conclusion
 
We find that Pilsen is an employer within the meaning 
of Section 2(2) of the Act.  As Pilsen satisfies the 

tary jurisdictional standards, we find that 
the Board should assert jurisdiction over it.  Accordingly, 
we shall reinstate the petition and remand the case to the 
Regional Director for further processing.
 
ORDER
 

tion is r
e-
versed.  We reinstate the petition and remand the case to 
the Regional Director for further appropriate action.
 
                                        
                                     
 
a private employer that has entered into a contract to provide services to 
another entity.
 
 
